PER CURIAM.
Original proceeding. This is a petition seeking a writ of Mandate filed by Ronald Lee Reese, an inmate of the state prison, appearing pro se.
The petitioner failed to set forth any fact situation in his application so the court directed an inquiry to the district court in an effort to ascertain the facts. We are now advised that the relief sought by petitioner in the district court has been granted therein and there exists now no reason to further consider the application filed here.
For this reason the petition is denied and the proceeding is dismissed.